Case 2:18-cv-06501-JS-AKT Document 17 Filed 12/28/18 Page 1 of 3 PageID #: 92



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK




SECURITIES AND EXCHANGE
COMMISSION,

               Plaintiff,                                  Case No. 2:18-cv-6501-JS-AKT

               vs.

MARK BURNETT, JEFFREY MILLER,
CHRISTIAN ROMANDETTI, FRANK
SARRO, ANTHONY VASSALLO, ELITE
STOCK RESEARCH, INC.,

            Defendants.
____________________________________


                       DEFENDANT’S UNOPPOSED MOTION TO
                     ENLARGE TIME TO RESPOND TO COMPLAINT

       The Defendant Christian Romandetti, by and through his undersigned counsel, moves

this Court pursuant to Fed. R. Civ. P. 6(b) for an extension of time up to and including February

4, 2019 to respond to the Plaintiff’s Complaint. In support thereof, Defendants state the

following:


       1.      On November 15, 2018, the Plaintiff filed its Complaint alleging violations of the

Securities Exchange Act of 1934. See Doc. 1. The Complaint alleges a pattern of fraud beginning

in 2013. See id.

       2.      Mr. Romandetti was served with the Complaint on December 7, 2018.



                                               1
Case 2:18-cv-06501-JS-AKT Document 17 Filed 12/28/18 Page 2 of 3 PageID #: 93



       3.      On December 21, 2018, the undersigned filed a Motion to be Appear Pro Hac

Vice on behalf of Mr. Romandetti. See Doc. 21.

       4.      The Defendant requires additional time to respond to the Amended Complaint

based on the extensive and historical nature of the allegations.

       5.      The undersigned has consulted with counsel for the Plaintiff, who does not

oppose the requested extension. Plaintiff’s counsel has advised that the other co-defendants have

received a similar extension until February 4, 2019.

                                  MEMORANDUM OF LAW

       Federal Rule of Civil Procedure 6(b) allows a court to extend the deadline for responding

to a complaint. This rule provides a court with wide discretion in granting enlargements of time.

Moreover, requests for enlargement of time should be liberally construed. See Yanofsky v.

Wernick, 362 F.Supp. 1005 (S.D.N.Y. 1973). The request is not being made to delay this action

or prejudice any party.

       WHEREFORE, the Defendant Christian Romandetti requests an extension of time up to

and including February 4, 2019 to file a response to Plaintiffs' Amended Complaint.

       DATED this 28th day of December, 2018.


                                                       /s/ Fritz Scheller
                                                       Fritz Scheller
                                                       Florida Bar No. 183113
                                                       200 E. Robinson, Suite 1150
                                                       Orlando, Florida 32801
                                                       PH: (407) 792-1285
                                                       FAX: (407) 513-4146
                                                       Attorney for Defendant Romandetti



                                                 2
Case 2:18-cv-06501-JS-AKT Document 17 Filed 12/28/18 Page 3 of 3 PageID #: 94




                                CERTIFICATE OF SERVICE

       On December 28, 2018, I electronically filed the foregoing with the clerk of the court by

using the CM/ECF system, which will send a notice of electronic filing to all parties of record.


                                                     /s/ Fritz Scheller
                                                     Fritz Scheller
                                                     Florida Bar No. 183113
                                                     200 E. Robinson, Suite 1150
                                                     Orlando, Florida 32801
                                                     PH: (407) 792-1285
                                                     FAX: (407) 513-4146
                                                     Attorney for Defendant Romandetti




                                                3
